Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the region omits any portion of a semiconductor substrate” is not clear what region is excluded.
Examiner interprets “the region omits” as “excluded area”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanfield (US 2011/0260800).
Regarding claim 1, Shanfield discloses a device (Fig. 6) comprising: a substrate (420); a resonator (408) over a first region (around 408) of the substrate, the resonator to couple to an oscillator circuit (¶[0060]); a sensor (428) to communicate a sensor signal indicative of a condition of the resonator (¶[0062]); and a thermoelectric cooler (TEC) (404) which overlaps, and is thermally coupled with, the resonator, the TEC to transfer heat with the resonator based on the sensor signal (¶[0060-0063]); wherein the substrate comprises a second region (around 432) to host first circuitry (432) which is operable based on an output of the oscillator circuit (¶[0062-0063]).  
Regarding claim 2, Shanfield discloses the device wherein any circuitry which is to perform operations which are synchronized based on the output is outside of a region which is between, and extends to each of, the TEC and the resonator (Background, intended operation).  
Regarding claims 3-4, Shanfield shows in Fig 6 the regions including first and second region and other regions - “excluded area”.
Regarding claim 5, Shanfield discloses the device of claim 1, further comprising second circuitry coupled to the sensor and to the TEC, the second circuitry to: receive the sensor signal; perform an evaluation of the condition based on the sensor signal and a predefined performance criteria; and communicate to the TEC a control signal based on the evaluation (“one or more” ¶[0060-0063]).  
Regarding claim 6, Shanfield discloses and implies the device wherein the second circuitry is to operate the TEC to keep the resonator at or below an average temperature of a processor (“one or more” ¶[0060-0063]).  
Regarding claim 7, Shanfield discloses the device of claim 1, further comprising the first circuitry, wherein the first circuitry comprises a processor coupled to the oscillator circuit, wherein the processor comprises circuitry to synchronize operations based on the output (¶[0063]).  
Regarding claim 8, Shanfield discloses the device further comprising an insulator  which extends at least partially around the resonator, wherein the insulator extends between the resonator and the processor (Fig 6 shows space between 408 and 432).  
Regarding claim 9, Shanfield discloses the device wherein integrated circuit chips of the device each comprise a different respective one of the TEC or the resonator (¶[0060-0063]).  
Regarding claim 11, Shanfield discloses the device wherein the resonator comprises a microelectromechanical system resonator.  
Regarding claim 12, Shanfield implies one or more computer-readable storage media having stored thereon instructions which, when executed by one or more processing units, cause the one or more processing units to perform a method comprising: cyclically varying an output of an oscillator circuit, the varying with a resonator which extends over a first region of a substrate, wherein first circuitry operates based on the output of the oscillator circuit, wherein the first circuitry extends over a second region of the substrate; communicating a sensor signal which is indicative of a condition of the resonator; and based on to the sensor signal, operating a thermoelectric cooler (TEC) to transfer heat between the resonator and the TEC, wherein the TEC overlaps, and is thermally coupled with, the resonator (¶[0060-0063]).  
Regarding claim 14, Shanfield discloses the one or more computer-readable storage media wherein the method further comprises synchronizing operations of a processor based on the first signal (¶[0060-0063]).  
Regarding claim 15, Shanfield discloses the one or more computer-readable storage media, the method further comprising:  operating the TEC to keep the resonator at or below an average temperature of the processor (¶[0060-0063]).  
Regarding claim 16, Shanfield discloses the one or more computer-readable storage media wherein integrated circuit chips each comprise a different respective one of the TEC or the resonator (¶[0060-0063]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanfield.
Regarding claim 10, Shanfield discloses the device except wherein respective housings of the TEC and the resonator are adjacent to each other.  As well known in the art, TECs are housed for protection and therefore it would have been obvious to one of ordinary skill in the art to provide housing for the TECs.
Regarding claim 13, Shanfield implies the one or more computer-readable storage media wherein any circuitry which is to perform operations which are synchronized based on the first signal is outside of a region which is between, and extends to each of, the TEC and the resonator except the respective structures of the TEC and resonator overlap one another along a line extending orthogonally from a surface of the substrate.  As well known in the art, such a layout is used for a mere choice of design preferences and therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Shanfield to as such layout.
Regarding claim 17, Shanfield discloses a system (Fig 6) comprising: a packaged device (400) comprising: a substrate (420); a resonator (408) over a first region (around 408) of the substrate; an oscillator circuit coupled to the resonator (¶[0060]); first circuitry (432) which is operable based on an output of the oscillator circuit, wherein the first circuitry extends over a second region (around 432) of the substrate; a sensor (428) to communicate a sensor signal indicative of a condition of the resonator (¶[0062]); and a thermoelectric cooler (TEC) (404) which overlaps, and is thermally coupled with, the resonator, the TEC to transfer heat with the resonator based on the sensor signal.  
Shanfield does not explicitly disclose a display device coupled to the packaged device, the display device to display an image based on the clock signal.  
As known in the art, monitoring is common practice and therefore it would have been obvious one of ordinary skill in the art to include the display device for monitoring.
Regarding claim 18, Shanfield discloses the system wherein any circuitry which is to perform operations which are synchronized based on the output is outside of a region which is between, and extends to each of, the TEC and the resonator (¶[0060-0063]).  
Regarding claim 19, Shanfield discloses the system of wherein the second circuitry is to operate the TEC to keep the resonator at or below an average temperature of a processor (¶[0060-0063]).  
Regarding claim 20, Shanfield discloses the system and the packaged device further comprising the first circuitry, wherein the first circuitry comprises a processor coupled to the oscillator circuit, wherein the processor comprises circuitry to synchronize operations based on the output (Fig 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhatia (US 6094919) discloses a package with integrated thermoelectric Module for cooling of IC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849